United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.C., claiming as widow of G.C., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RAMSTEIN AIR FORCE BASE, Germany,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-800
Issued: August 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 15, 2013 appellant filed a timely appeal from a January 8, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation under 20
C.F.R. § 10.414 for not submitting a properly executed CA-12 form.
FACTUAL HISTORY
OWCP accepted that the employee’s death on April 2, 1964 was causally related to his
federal employment. Appellant began receiving death benefit compensation and periodically
1

5 U.S.C. § 8101 et seq.

was asked to submit a Form CA-12 application for continuance of compensation benefits. The
address that she reported was a bank address with a post office box in Basel, Switzerland.
In a letter dated July 15, 2009, appellant stated that her bank notified her that her monthly
compensation payments had been interrupted and she had not received information from OWCP.
The letterhead listed a residence address in Paris, France, and she stated that her bank address,
account and permanent address in Paris had not changed.
The record indicates that OWCP continued to send CA-12 forms to the Basel,
Switzerland address. An August 6, 2009 Form CA-12 reported a Paris address, and a
December 4, 2010 Form CA-12 reported another address in France. Appellant completed a
November 11, 2011 CA-12 form and reported the Basel, Switzerland address.
By letter dated October 16, 2012, OWCP requested that appellant complete the enclosed
Form CA-12 within 30 days. It advised her that her benefits would be suspended if she did not
complete the CA-12 form. In a letter dated December 6, 2012, OWCP advised appellant that it
had not received a completed CA-12 form.
In a decision dated January 8, 2013, OWCP suspended compensation on the grounds that
appellant had not submitted a CA-12 form or written equivalent. It found that when she
completed the CA-12 form, benefits would be retroactively restored.
LEGAL PRECEDENT
According to 20 C.F.R. § 10.414:
“If a beneficiary is receiving compensation benefits on account of an employee’s
death, OWCP will ask him or her to complete a report once each year on Form
CA-12. The report requires the beneficiary to note changes in marital status and
dependents. If the beneficiary fails to submit the form (or written equivalent)
within 30 days of the date of request, OWCP shall suspend compensation until the
requested form or equivalent written statement is received. The suspension will
include compensation payable for or on behalf of another person (for example,
compensation payable to a widow on behalf of a child). When the form or
statement is received, compensation will be reinstated at the appropriate rate
retroactive to the date of suspension, provided the beneficiary is entitled to such
compensation.”
ANALYSIS
The record reflects that OWCP sent a letter dated October 16, 2012 to the last known
address of appellant in Basel, Switzerland requesting completion of the CA-12 form within 30
days. While there is some confusion in the record as to her residence, OWCP had been using the
Basel, Switzerland address as she had reported in her last Form CA-12 dated
November 11, 2011. The Board has held that OWCP may properly use the last known address

2

for correspondence.2 In the absence of evidence to the contrary, a letter properly addressed and
mailed in the due course of business is presumed to have arrived at the mailing address in due
course.3
The Board finds that OWCP properly mailed the October 16, 2012 letter to the last
known mailing address. OWCP advised appellant that her compensation would be suspended if
a properly completed form was not received. A second letter dated December 6, 2012 noted that
a response was not received and that failure to complete the form could result in interruption of
benefits.
OWCP did not receive a CA-12 form or written equivalent. Appellant’s compensation
was suspended by decision dated January 8, 2013. The implementing regulations at 20 C.F.R.
§ 10.414 provides that, if the CA-12 or written equivalent is not timely submitted, OWCP will
suspend compensation until the requested form or equivalent is received. Based on the evidence
of record, the Board finds that OWCP properly suspended compensation in this case.
On appeal, appellant submitted additional evidence. The Board cannot consider evidence
that was not before OWCP at the time of the January 8, 2013 decision on appeal.4 Once OWCP
receives a properly completed CA-12 or written equivalent, her compensation would be
reinstated retroactive to the date of suspension. Based on the evidence before the Board, OWCP
properly suspended her benefits in this case. Appellant may submit new evidence or argument
with a written request for reconsideration to OWCP within one year of this merit decision,
pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s entitlement to compensation
pursuant to 20 C.F.R. § 10.414.

2

See Claudia J. Whitten, 52 ECAB 483 (2001) (notice of hearing was properly mailed to claimant’s last known
address); see also G.P., Docket No. 12-907 (issued October 15, 2012). OWCP procedures specifically state that an
OWCP decision shall be mailed to the employee’s last known address. 20 C.F.R. § 10.127.
3

Jeffrey M. Sagrecy, 55 ECAB 724 (2004).

4

20 C.F.R. § 501.2(c)(1).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 8, 2013 is affirmed.
Issued: August 22, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

